              Case 3:17-cv-05760-BHS Document 191 Filed 09/03/19 Page 1 of 3



 1                                                          HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA
 8
     HP TUNERS, LLC, a Nevada limited liability)
 9
     company,                                  ) CASE NO. 3:17-cv-05760-BHS
                                               )
10                     Plaintiff,              ) PLAINTIFF’S MOTION TO SEAL
                                               )
11         vs.                                 )
                                               )
12   KEVIN SYKES-BONNETT and SYKED)
     ECU       TUNING        INCORPORATED,)
13   Washington   corporation,    and   JOHN)
     MARTINSON,                                )
14
                            Defendants.
15

16
            Pursuant to LCR 5(g) and Section 4.4 of the applicable Protective Order, dated May 21,
17
     2018 (see Dkt. 39) (the “Protective Order”), Plaintiff HP Tuners, LLC (“Plaintiff”), by and
18
     through its counsel, respectfully request that the Court seal Exhibits 1 through 18 of the
19
     Declaration of Andrew P. Bleiman, Esq. (“Bleiman Decl.”) filed in connection with Plaintiff’s
20
     Response in Opposition to Defendants’ Motion for Partial Summary Judgment (Dkt. 182) and
21
     Plaintiff’s Response in Opposition to Defendant John Martinson’s Motion for Summary
22

23
     Judgment (Dkt. 183).

24          Under Section 2.1 of the Protective Order, Bleiman Decl. Exhibits 1 through 18 have

25   been designated in discovery as Confidential and/or Highly Confidential. Plaintiff is entitled to


     PLAINTIFF’S MOTION TO SEAL - page 1
                                                                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
              Case 3:17-cv-05760-BHS Document 191 Filed 09/03/19 Page 2 of 3



 1   file these documents under seal pursuant to LCR 5(g)(2)(A) because this Court issued a prior
 2   order, the Protective Order, authorizing the parties to file confidential documents under seal.
 3
     Dkt. 39. The private interests of Defendants in protecting their business and trade secrets
 4
     outweigh any interest that the public may have in knowing the contents of these exhibits. See
 5
     LCR 5(g)(3)(B). Additionally, there is no less restrictive alternative for protecting the contents
 6
     of these exhibits because the confidential information contained within them is the subject of
 7
     Plaintiff’s Response in Opposition to Defendants’ Motion for Partial Summary Judgment and
 8
     Plaintiff’s Response (Dkt. 188) in Opposition to Defendant John Martinson’s Motion for
 9
     Summary Judgment (Dkt. 190).
10

11           In accordance with LCR 5(g)(1)(A) and 5(g)(3)(A), counsel for the parties previously

12   met and conferred in connection with this Motion to Seal on September 3, 2019. Defendants do

13   not oppose the motion but reserve the right to challenge the designations of confidentiality at a

14   later date.
15           Dated this 3rd day of September, 2019.      Respectfully submitted,
16
                                                         s/ Andrew P. Bleiman
17
                                                         Attorneys for HP Tuners, LLC
     Stephen G. Leatham, WSBA #15572
18
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
19   PO Box 611
     211 E. McLoughlin Boulevard
20   Vancouver, WA 98666-0611
     Telephone: (360) 750-7547
21   Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
22
     Andrew P. Bleiman (admitted pro hac vice)
23   Marks & Klein
     1363 Shermer Road, Suite 318
24
     Northbrook, Illinois 60062
25   (312) 206-5162
     andrew@marksklein.com

     PLAINTIFF’S MOTION TO SEAL - page 2
                                                                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
              Case 3:17-cv-05760-BHS Document 191 Filed 09/03/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on September 3, 2019, I caused the foregoing to be electronically
 3   with the Clerk of Court using the CM/ECF system which will electronically send Notice to all
 4
     Counsel of Record.
 5

 6                                                     MARKS & KLEIN

 7                                                     s/ Andrew P. Bleiman
                                                       Andrew P. Bleiman (admitted pro hac vice)
 8                                                     1363 Shermer Road, Suite 318
                                                       Northbrook, Illinois 60062
 9                                                     Telephone: (312) 206-5162
                                                       E-mail: andrew@marksklein.com
10

11
                                                       Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S MOTION TO SEAL - page 3
                                                                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                          211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                       Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
